Name: 87/558/EEC: Commission Decision of 16 November 1987 on the modernization of farms in Denmark, pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  Europe;  agricultural structures and production; NA
 Date Published: 1987-11-28

 Avis juridique important|31987D055887/558/EEC: Commission Decision of 16 November 1987 on the modernization of farms in Denmark, pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic) Official Journal L 338 , 28/11/1987 P. 0035 - 0035*****COMMISSION DECISION of 16 November 1987 on the modernization of farms in Denmark, pursuant to Council Directive 72/159/EEC (Only the Danish text is authentic) (87/558/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 25 February 1986 the Danish Government forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC, Decree of the Ministry of Agriculture No 147 of 17 April 1985 amending the Decree on subsidies for the keeping of accounts on farms; Whereas, pursuant to Article 18 (3) of Directive 72/159/EEC the Commission must decide whether, having regard to the compliance of the abovementioned provisions with the aforementioned Directive and to the objectives of the latter, and to the need for a proper connection between the various measures, the conditions for a financial contribution by the Community are satisfied; Whereas the abovementioned subsidies for the keeping of accounts on farms meet the conditions laid down in Article 11 of Directive 72/159/EEC; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Taking into account the provisions communicated, the measures adopted by the Danish Government to implement Directive 72/159/EEC continue to meet the conditions for a financial contribution from the Community to the common measure provided for in Article 15 of that Directive. Article 2 This Decision is addressed to Denmark. Done at Brussels, 16 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 96, 23. 4. 1972, p. 1.